 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                             No. 1:20-cv-00543-NONE-EPG (PC)

12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
13           v.
                                                       (Doc. Nos. 50)
14    F. VELASCO, et al.,

15                       Defendants.

16

17

18          Plaintiff William J. Gradford is a former pretrial detainee proceeding pro se and in forma

19   pauperis in this civil-rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 16, 2021, plaintiff filed a motion to voluntarily dismiss this case and all other

22   pending cases he had brought. (Doc. No. 42.) On April 19, 2021, plaintiff filed a motion for an

23   order, requesting “effect order notice electronic filing.” (Doc. No. 45.) Then, on April 28, 2021,

24   plaintiff filed a motion to withdraw his motion to dismiss. (Doc. No. 49.) On April 30, 2021, the

25   assigned magistrate judge entered findings and recommendations, recommending that plaintiff’s

26   motion to withdraw his motion to dismiss (Doc. No. 49) be granted and that plaintiff’s motion to

27   dismiss this action and all other pending cases (Doc. No 42) and motion for order (Doc. No. 45)

28   both be denied. (Doc. No. 50.)
                                                       1
 1          Those findings and recommendations were served on the parties and contained notice that

 2   any objections thereto were to be filed within twenty-one (21) days after service. (Id. at 6.) On

 3   May 17, 2021, plaintiff filed a document entitled “objection to magistrate judge findings and

 4   recommendations (Doc. No. 50.)” (Doc. No. 63.) However, plaintiff did not actually list any

 5   objections in the body of the filing.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 7   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 8   court finds the findings and recommendations to be supported by the record and proper analysis.

 9          Accordingly,

10               1. The findings and recommendations issued by the magistrate judge on April 30,

11                  2021, (Doc. No. 50), are ADOPTED IN FULL;

12               2. Plaintiff’s motion to withdraw his motion to dismiss this action and all other

13                  pending actions, (Doc. No. 49), is GRANTED;
                 3. Plaintiff’s motion to dismiss, (Doc. No. 42), is DENIED; and
14
                 4. Plaintiff’s motion for order, (Doc. No. 45), is DENIED.
15

16   IT IS SO ORDERED.

17      Dated:     June 2, 2021
                                                       UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
